Exhibit SANDISK CORPORATION PERFORMANCE STOCK UNIT ISSUANCE AGREEMENT RECITALS A.The Board has adopted the Plan for the purpose of retaining the services of selected Employees and consultants and other independent advisors who provide services to the Corporation (or any Parent or Subsidiary). B.Participant is to render valuable services to the Corporation (or a Parent or Subsidiary), and this Agreement is executed pursuant to, and is intended to carry out the purposes of, the Plan in connection with the Corporation’s award of performance stock units and, subject to the terms hereof, issuance of shares of Common Stock to the Participant under the Stock Issuance Program.Participant acknowledges that such award is in lieu of, and not in addition to, the grant of performance stock units to the Participant putatively made by the Plan Administrator on or about July 23, 2008. C.In addition to providing the terms and conditions of such award, this Agreement includes the Participant’s agreement with respect to the satisfaction of tax withholding obligations incurred in connection with prior grants of restricted stock units by the Corporation to the Participant (if any) as set forth in Paragraph 7(c) below. D.All capitalized terms in this Agreement not otherwise defined herein shall have the meaning assigned to them in the attached AppendixA. NOW, THEREFORE, it is hereby agreed as follows: 1.Grant of Performance Stock Units. The Corporation hereby awards to the Participant, as of the Award Date, performance stock units (“Performance Stock Units”) under the Plan. Each Performance Stock Unit represents the right to receive one share of Common Stock on the vesting date of that unit. The number of shares of Common Stock subject to the awarded Performance Stock Units, the applicable vesting requirements for those shares, the dates on which those vested shares shall become issuable to Participant and the remaining terms and conditions governing the award (the “Award”) shall be as set forth in this
